Judgment, Supreme Court, New York County (Diane LebedefF, J.), entered March 13, 2002, awarding plaintiff the principal amount of $23,337, and bringing up for review an order, same court and Justice, entered January 17, 2002, which, after a nonjury trial, found defendant liable for the foregoing amount, unanimously affirmed, without costs. Appeal from the January 17, 2002 order unanimously dismissed, without costs, as subsumed in the appeal from the ensuing judgment.
Defendant’s sole appellate contention in this legal fee dispute between two former long-time friends, both attorneys, is that the trial court erred when it denied his last-minute request for a lengthy continuance. However, inasmuch as defendant’s request was supported only by unsworn letters lacking detail and defendant himself provided no affidavit explaining his inability to proceed, it cannot be said that the trial court’s exercise of discretion in denying the request was improvident (see Goldstein v Goldstein, 251 AD2d 272 [1998], lv denied 92 NY2d 810 [1998]; David K. v Iris K., 276 AD2d 421, 422 [2000]). Concur — Tom, J.P., Saxe, Williams, Lerner and Marlow, JJ.